DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art on the record is Yamamoto et al. (US20180345917A1) in view of Harris (US5512969A), Bingle et al. (US9296339B2), and Turner (US20200139060A1) also Wilson (US20190039531A1) and Zhao (CN106347316A). By virtue of the system being directed towards camera cleaning, as stated in the preamble, the claim indicates that a camera is to be received in the enclosure and also states that a passageway is present within the enclosure as well for housing a hose and a portion of a nozzle. This limitation is understood to mean that the hose and camera are provided within the same cavity of the enclosure (as seen in Figs.27 & 29 of the instant application). Further, the enclosure also has a aperture for locating the nozzle via a post so as to direct fluid towards a transparent element (e.g. camera lens or transparent portion of the enclosure). These features indicate multiple holes within the enclosure, while the claim also mandates the enclosure be air-tight. The configuration of the current invention is instinctively not obvious to one of ordinary skill in the art because would not provide a configuration with so 
Zhao discloses a camera cleaning device for a vehicle (abstract) wherein there is a camera enclosure (Fig.1) having a hose pass through the enclosure via a separate chamber (Figs.2-4). Then enclosure has front and rear walls through which the hose runs through (see Fig.2). However Zhao cannot be modified to utilize the enclosure of the instant application because of the presence of an internal wiper and rotating lens elements (see Fig.2 refs 4 & 8). On the other hand Wilson discloses a camera module for a vehicle (abstract) wherein there is a sealed [0010] enclosure (Fig.1) and a nozzle located on the enclosure (Fig.1 ref 6) and a corresponding lens/aperture for the camera (Fig.1 refs 3 & 4). Wilson does not appear to have a rear wall due to the desired pivoting nature of enclosure. Further, there appears to be no reasonable motivation within the analogous art such that one of ordinary skill in the art would have performed a modification to render the invention obvious. In other words, the corresponding clamshell like structure having a hose within the same enclosure chamber as the camera, and being provided with holes for mounting the nozzle and holding of the hose within the enclosure while being air tight would not have been obvious to one of ordinary skill in the art in light of the prior art at the time of filing. In fact, such a configuration would be counter intuitive to one of ordinary skill in the art, as if an enclosure is desired to be air tight, one of ordinary skill in the art would reduce the amount of holes and through passages within the enclosure to reduce complexity and cost of the enclosure sealing while maintaining the enclosure sealing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711